DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

Steps S203a, S203b, S203b-1, S203b-2, S203c

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are

head portrait acquisition component, analysis component, determination component, focus control component in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 9 is/are rejected under 35 U.S.C. 101 because, the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, recited limitation “computer readable storage medium” can be envisioned realized in transitory signal (e.g, a carrier wave or signal), directed to signal per se, considered a Non-statutory subject matter (MPEP § 2106.03.II). Applicant can overcome the rejection by adding limitation “non-transitory” in front of “computer readable storage medium”.

As an explanation of the analysis of the specification, although Applicant recites in ¶0159 (Please refer to PGPUB US 20220337738 A1), that “computer readable medium mentioned above in the present disclosure may be a computer readable signal medium or a computer readable storage medium”, and thereafter gives different examples of computer readable medium, the possible realization(s) of ‘computer readable storage medium’ still appears open-ended, and might possibly comprise transitory signals. Examiner has not found any statement in the specification that disclaims or positively excludes “signal medium” from the realizations of “storage mediums”.

Allowable Subject Matter
Claims 1-7, 8, 10 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Yang (US 11120640 B1) discloses a method for controlling a camera (…determining a range of a field of view and an focused object of the teacher based on head pose estimation and eye tracking – claim 3), comprising: 
 	acquiring head portrait information of a teacher in a video frame image of a live classroom in real time (A three-dimensional (3D) surface model of the real teaching space is collected by a depth camera – Col. 3, lines 61-62.
Point cloud data of the real teaching space are collected by the depth camera, such as 3D position and depth value. Grids of a virtual surface model are generated by using a 3D reconstruction technology – Col. 4, lines 3-6
…a center point of a head of the teacher in the real teaching space is supposed to be (Xp, Yp, Zp); and the teacher has a height of H, a position coordinate (X′, Y′, Z′) of the solar model in the virtual scene is calculated according to the following transformation formula… - Col. 6, lines 11-16
Movements of torso, gesture and head of the teacher are captured by using a recognition-tracking algorithm – 6:43-44. 33 key points of a body pose of the teacher are positioned by an assembly line attitude estimation method. The torso posture and movements of the teacher are tracked in a teaching process by using a BlazePose algorithm to accurately identify movement behavior of the teacher's body. The head movements are tracked by using a head pose estimation, such as raising head, shaking head and turning head. Head behaviors of the teacher are recognized by adopting a facial key point detection model – 6:50-58); 
 	analyzing the head portrait information to acquire organ identification information of each organ (33 key points of a body pose of the teacher are positioned by an assembly line attitude estimation method. The torso posture and movements of the teacher are tracked in a teaching process by using a BlazePose algorithm to accurately identify movement behavior of the teacher's body. The head movements are tracked by using a head pose estimation, such as raising head, shaking head and turning head. Head behaviors of the teacher are recognized by adopting a facial key point detection model – 6:50-58); 
 	determining an orientation type of a face in the head portrait information based on the organ identification information (33 key points of a body pose of the teacher are positioned by an assembly line attitude estimation method. The torso posture and movements of the teacher are tracked in a teaching process by using a BlazePose algorithm to accurately identify movement behavior of the teacher's body. The head movements are tracked by using a head pose estimation, such as raising head, shaking head and turning head. Head behaviors of the teacher are recognized by adopting a facial key point detection model – 6:50-58).
However, Yang is not found disclosing reasonably the limitation of, wherein the organ identification information is used to indicate whether the organ exists; wherein the orientation type comprises a forward type, a lateral type, and a backward type, and the forward type indicates that the face in the head portrait information faces the camera, the lateral type indicates that one side of the face in the head portrait information faces the camera, and the backward type indicates that the face in the head portrait information faces away from the camera; controlling the camera to focus on the teacher in response to the orientation type being the forward type ; and controlling the camera to focus on a blackboard in response to the orientation type being the backward type or the lateral type.
Claim 8 recites substantively similar apparatus for controlling camera like claim 1, and thus is allowable for same/similar reason(s) stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –Huang et al. (US 20220337755 A1), Wang et al. (US 20220198774 A1), Bosworth (US 20190289198 A1), Dalal et al. (US 20150044657 A1), Kim (US 20130314421 A1) – who disclose different techniques of distance learning approaches. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697